In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, dated July 2, 1963, which denied without a hearing his application to vacate a judgment of the former County Court, Queens County, rendered March 10, 1950 after a jury trial, convicting him of robbery in the first degree, and other related crimes, and imposing sentence. It appears that on July 9, 1963, in the Supreme Court, Queens County, an order was made upon reargument, adhering to the court’s original decision and order of July 2, 1963. The defendant took no appeal from the July 9, 1963 order, but pursuant to the authority conferred by statute (¡Code Grim. Pro., § 524-b) it has been reviewed on this appeal from the original order. Orders affirmed. No opinion. (For prior appeals by this defendant from denials of prior coram nobis applications, see 279 App. Div. 1031; 16 A D 2d 669, cert. den. 371 U. S. 866.) Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.